Citation Nr: 0518320	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-11 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound with fracture of the left 
(minor), second metacarpal, from the initial grant of service 
connection.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from July 1966 to July 1968.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2003 decision by the 
RO which, in part, granted service connection for residuals 
of a gunshot wound (GSW) to the left thigh and left (minor) 
second metacarpal, and assigned noncompensable evaluations 
for each disability.  The Board remanded the appeal to the RO 
for additional development in February 2004.  

By rating action in September 2004, the RO assigned a 10 
percent evaluation for the GSW to the second metacarpal, 
effective from the date of receipt the veteran's claim.  In 
February 2005, the Board denied a compensable evaluation for 
the GSW to the left thigh and remanded the left finger 
disability for additional development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The left index finger is assigned the highest rating for 
impairment of a single digit absent amputation, and there is 
no evidence of any functional loss of use commensurate with 
amputation, since service connection was granted.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound with fracture of the left 
(minor), second metacarpal, based on an initial 
determination, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.10, 4.45, 4.59, 4.71a, Part 4, including Diagnostic 
Code 5229 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The veteran's claim for service connection was received in 
November 2002.  The notice and assistance provisions of the 
VCAA were provided to the veteran by the RO in November 2002, 
prior to the January 2003 adjudication of his claim.  A March 
2004 letter also provided the veteran with additional 
information regarding the requirements of VCAA.  He was 
provided with the law and regulations pertaining to VCAA in 
the September 2004 supplemental statement of the case.  The 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOGCPREC.No. 8-2003 (Dec. 22, 2003)

The Board concludes that information and discussions as 
contained in the January 2003 rating decision, the April 2003 
statement of the case, the September 2004 and March 2005 
supplemental statements of the case (SSOC), The February 2004 
and 2005 remands, and in letters sent to the veteran in 
November 2002 and March 2004 have provided him with 
sufficient information regarding the applicable regulations.  
The veteran was afforded an opportunity for a personal 
hearing, but declined.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of the November 
2002 letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran had sufficient notice of the type of 
information needed to support his claim and the evidence 
necessary to complete the application.  Therefore, the Board 
finds that the duty to assist and notify as contemplated by 
applicable provisions, including the VCAA, has been 
satisfied.  Accordingly, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Factual Background

Service medical records show that the veteran was treated at 
a private hospital for an accidental gunshot wound to the 
left index finger and left thigh while on leave in July 1967.  
The .22 caliber round entered 4-cm proximal to the second 
metacarpophalangeal (MCP) joint between the 2nd and 3rd 
metacarpals and exited between the heads of the 2nd and 3rd 
metacarpals.  The left hand was bandaged.  When seen at a 
military hospital several days later, sensation to pin prick 
and tactile grip were intact with some swelling in the left 
hand.  

A subsequent line of duty investigation in October 1967 
concluded that the shooting was accidental.  

The service medical records show that the veteran was seen on 
one occasion for numbness in the left index finger and was 
told that he would probably have numbness in the finger for 
the rest of his life.  On a Report of Medical History for 
separation from service in July 1968, the veteran denied any 
swollen or painful joints, bone or joint deformity, or 
lameness.  The veteran indicated that he was right handed.  
No pertinent abnormalities referable to the left hand or 
index finger were noted on examination.  

VA outpatient records from March 2002 to January 2003 are of 
record.  When seen in November 2002, he complained of pain 
and paresthesia of the left hand.  Following testing, it was 
determined that he had carpel tunnel syndrome in the left 
hand.  In December 2002, he underwent carpel tunnel release 
in the left hand/wrist.  

When examined by VA in January 2003, the veteran reported 
pronounced numbness on the ulnar side of the left index 
finger for a couple of years following the injury, but 
otherwise had no significant problems with the finger.  He 
reported occasional discomfort in the palm near the exit 
wound, and swelling and stiffness of the proximal 
interphalangeal joints of all fingers of both hands.  The 
examiner opined that this did not appear to be related to the 
gunshot injury as it was bilateral in nature.  The veteran 
was unaware of any warmth or redness related to the GSW, and 
there was no evidence of any instability, locking, 
fatigability, or lack of endurance in the index finger.  The 
examiner noted that the veteran had carpal tunnel release 
eight days earlier and that it was impossible to evaluate 
functional use in the left hand because of the bulky dressing 
and splint.  However, he noted that the veteran did not 
describe any functional loss of use of the left hand due to 
the GSW.  The veteran also denied any problems with the scars 
related to the GSW.  X-ray studies of the left hand showed 
multiple metallic densities in the region of the second 
metacarpal and an old deformity of the second metacarpal.  
There were no bony erosions, recent fractures or 
dislocations, and minimal degenerative changes.  

On VA muscle examination in March 2004, the examiner 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's medical history.  The 
veteran reported occasional swelling and pain on use of the 
left hand.  There was no locking, instability, giving way, 
redness, or drainage, and no history of treatment since the 
initial injury.  There was no evidence of deformity, 
angulation, false motion, shortening, or intra-articular 
involvement of the left hand.  The veteran was able to make a 
fist, with some difficulty due to pain, and had Dupuytrens 
nodules between the fourth and fifth fingers on both hands.  
There was no malunion, nonunion, loose motion, or false joint 
noted.  There was mild tenderness over the second metacarpal 
and over the second and third fingers of the left hand.  
There was no ankylosis and he was able to make a fist and 
bend the finger and touch the median transverse crease of the 
palm.  Flexion of the second to fifth metacarpophalangeal 
joints was to 90 degrees with extension to 30 degrees.  There 
was mild pain in the left index finger starting from 25 
degrees of extension, but range of motion was otherwise 
normal.  There was no additional limitation of motion due to 
weakness, lack of endurance, or fatigue.  There was no 
weakness, incoordination, or fatigue noted, and no shortening 
of the finger.  There were no constitutional signs of bone 
disease.  There was no visible scar on the dorsal aspect of 
the left second metacarpal, and a 1/4 by 1/4-inch, nontender, 
superficial scar on the palmar aspect of the left index 
finger, with no instability.  The skin color was lighter than 
the surrounding skin.  The diagnoses included stat post GSW 
to the left second metacarpal with moderate functional loss 
due to pain and minimal degenerative changes.  

Law & Regulations

The current issue on appeal arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand. The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads. Only 
joints in these positions are considered to be in favorable 
position. For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 
degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand. 

5229
Index or long finger, limitation of motion: 
Major
Minor
 
With a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal 
transverse crease of the palm, with the 
finger flexed to the extent possible, or; 
with extension limited by more than 30 
degrees
10
10
 
With a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal 
transverse crease of the palm, with the 
finger flexed to the extent possible, and; 
extension is limited by no more than 30 
degrees
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).

Analysis

The maximum rating allowable under the rating criteria for 
limitation of motion of the index or long finger is 10 
percent.  An evaluation higher than 10 percent may be 
assigned only if there is actual amputation of the finger, or 
when there is function impairment commensurate with 
amputation with metacarpal resection (more than one-half the 
bone lost), or without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  

The objective evidence of record shows that the veteran has 
good range of motion and strength in the left index finger 
and no more than moderate functional impairment on use due to 
pain.  While the veteran reported occasional swelling in the 
finger, he said that it had not caused him any significant 
problems, including during his 30 years of employment.  His 
only significant symptom was pain when doing household 
chores.  Nonetheless, he has normal range of motion in the 
index finger, and is able to use his left hand.  While the 
examiner estimated that there was moderate functional 
impairment due to pain, it is not so shown to be so severe as 
to equate to amputation of the index finger.  Therefore, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In the absence of amputation or functional impairment in the 
index finger equivalent with amputation, the Board finds no 
basis for the assignment of an evaluation in excess of 10 
percent.  


ORDER

An evaluation in excess of 10 percent for residuals of a 
gunshot wound with fracture of the left (minor), second 
metacarpal, is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


